PER CURIAM:
Marcel Semaan appeals his conviction for failing to file a required disclosure for the importation of currency exceeding $10,000 in value, in violation of 31 U.S.C. §§ 5316, 5322 (2000); and making a materially false statement to the Government, in violation of 18 U.S.C. § 1001 (2000). He does not challenge his sentence. Semaan asserts that the Government failed to prove the currency at issue was authentic, that the value printed on the currency was hearsay, and that he was not obligated to report the currency he brought into the United States until he departed from the United States. Having reviewed the record and Semaan’s claims, we find no error. Accordingly, we affirm on the reasoning of the district court expressed from the bench at the motion hearing conducted on June 18, 2004. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED